DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 08 April 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, foreign patent citation no. 6 (EP 3,395,136 A1) has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the scope of the claimed invention is indefinite because the claimed method lacks provisions for performing the recited steps of “receiving control-data” and “automatically controlling.” 
Claims 8 and 11 are similarly rejected. 
Claims 2-7, 9, 10, and 12-14 are rejected because they depend from one of these claims.

Regarding claim 1, it is unclear what limitation, if any, Applicant intends to impart with the hyphen in “control-data.”  Applicant must clarify the intent and make the language of the claim consistent with this intent.  For the purpose of prosecution on the merits, the examiner has interpreted the term to mean “control data.”
Claims 3, 4, 9, and 11 are similarly rejected for the same recitation.
Claims 3-8 are similarly rejected and interpreted for recitation of the term “field-data.”
Claims 9 and 10 are similarly rejected and interpreted for recitation of the term “implement-data.”
Claims 2 and 12-14 are rejected because they depend from at least one of these claims.

Claim 10 recites the limitation "the associated agricultural work vehicle" in lines 2 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (DE 3611414 A1).
CLAIMS 1-7 AND 9-14
Schmitt ‘414, as best viewed in Figs. 1 and 4, discloses a method for adjusting a working depth of a plough implement (2), the plough implement (2) comprising a plurality of ground engaging tools (7, 18, 22; 8, 19, 23) for penetrating and moving soil and a depth adjustment apparatus configured to adjust a working depth of at least one of the ground 5engaging tools, wherein the method comprises:
regarding claim 1,
receiving control-data indicative of at least one of an operation of the plough implement or a field condition of a field across which the plough implement is being moved (via “electronics 17”);
automatically controlling an operation of the depth adjustment apparatus in a manner that adjusts a working depth of the at least one ground engaging tool on the basis of the control-10data received (“Depth regulation of the plow is another automatic regulation”);
regarding claim 2,
	wherein the plough implement (2) comprises a plurality of depth adjustment apparatus (9, 11, 13; 10, 12, 14; Fig. 2), each depth adjustment apparatus being configured to independently adjust a working depth of at least one of the plurality of ground engaging tools (7, 18), and wherein 15automatically controlling an operation of the depth adjustment apparatus comprises controlling an operation of two or more of the depth adjustment apparatus in a manner that changes a working depth of two or more of the plurality of ground engaging tools independently of each other;
regarding claim 3,
20regar	wherein the control-data comprises field-data indicative of characteristics of soil below a ground surface of the field across which the plough implement is being moved (“soil resistance”);
regarding claim 4,
wherein the control-data comprises field-data 25associated with current field condition of the field across which the plough implement is being moved (“compaction”, “changing soil types”, “plant growth”);
regarding claim 5,
wherein the at least one ground engaging tool (7, 18, 22) is a plough body and the field-data is indicative of a furrow depth created by the at least one plough body (“multi-furrow plows”);
regarding claim 6,
wherein the field-data is indicative of one or more of:
a moisture content of the soil; soil compaction levels of the soil;
a temperature of the soil;
35contours of the field (“rough surface);
a type of plant residues to be buried;
 5606932a soil type;
an ability of the soil to drain water;
a time of the year (degree of “plant growth”);
regarding claim 7,
wherein the field-data is indicative of a boundary between a work area and a headland of the field (position, location);
regarding claim 9,
wherein the control-data comprises implement-data 15associated with the operation of the plough implement;
regarding claim 10,
	 wherein the implement-data is indicative of one or more of:
a speed of the plough implement and/or the associated agricultural work vehicle;
a ploughing resistance experienced by the plough implement or the at least one ground 20engaging tool;
a wheel slip experienced by a wheel of the plough implement and/or the associated agricultural work vehicle a lateral distance between adjacent ground engaging tools of the plough implement;
regarding claim 2511,
comprising retrieving and/or calculating (specifically, mechanically) a desired working depth corresponding to the control-data received;
regarding claim 13,
	wherein the at least one ground engaging tool is a 35skimmer (8, 19, 23); and
regarding claim 14,
wherein the plough implement comprises a main frame, which is transferable between a first configuration, in which a first ground engaging tool (7, for example) is in a working position, and a second configuration, in which a second ground engaging tool (18, for example) is in a working position, and wherein controlling the operation of the depth adjustment apparatus 5comprises simultaneously and equally adjusting the working depth of the first and the second ground engaging tools (when warranted by homogenous soil conditions).

	Specifically regarding 12, the examiner finds the recited method steps inherent to automatic operation of the plough implement in Schmitt, wherein the predetermined threshold value is integrated into the controller.

CLAIM 15
Schmitt ‘414, as best viewed in Figs. 1 and 4, discloses an agricultural plough implement (2) comprising:
regarding claim 15,
a plurality of ground engaging tools (7, 18, 22; 8, 19, 23) including at least one ground engaging tool for 10penetrating and moving soil and a depth adjustment apparatus (9, 11, 13; 10, 12, 14) configured to adjust a working depth of the at least one ground engaging tool;
a control unit (17) for receiving control-data indicative of at least one of an operation of the plough implement or a field condition of a field across which the plough implement is being moved, 15wherein the control unit is configured to automatically control an operation of the depth adjustment apparatus in a manner that adjusts a working depth of the at least one ground engaging tool on the basis of control-data received by the control unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (DE 3611414 A1).
Regarding claim 8, Schmitt ‘414 discloses the step of receiving location data of the plough implement within the field (per “location data”), but the prior art fails to teach candidate field data in a database and the step of using the location data to select one of the candidate data. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified by the invention of Schmitt such that it would have further comprised a database with candidate field data and included the step of using the location data to access candidate field data.  The examiner takes Official Notice of the recited structure and method steps as known in precision agriculture.  The motivation for making the modification would have been to include known means for enhancing automation of the plough implement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
21 September 2022